Title: To James Madison from Allen B. Strong, [ca. 20 June] 1812
From: Strong, Allen B.
To: Madison, James


Sir
[ca. 20 June 1812]
I beg leave to trouble your Excellency with a few remarks Concerning my present situation; I was taken on the third Day of Decembr: last, for passing a five Dollar bill on the worcester bank, and Commited to the County goal in Northampton, where I still remain for a trial at next Septr: term. Being persionately fond of the service of the United States, and feeling the weight of the tyrants paw, that has been, and is Continualy harrising our frontiers, plundering our Commerce, and taking our Ships that are peacebly Sailing on the high Seas, and not only this, but they are Continualy pressing our Seamen, and oblieging them to fight on bord of their Ships, Contrary to the laws of nations, and their own free wills, the latter of which I am a personal witness off, for I was pressed on board of the Diannah on the west india Station, and oblieged to Continue with them for the term of Eleven months; But fortune favored my escape, for as we lay without the harbour of port royal one mile and a quarter from the shore, in the knight I Crept out of the bow gunport, and Swam to the Shore, and thus affected my escape. Knowing that your Excellency is in want of men, to help Defend the wrights of our Country, against those plundering infestigators of our Commerce and freedom; I therefore would wish to inform your Excellency that I have inlisted as a soldier, in order to help support and Defend the wrights of our National independance, and to be one amongst the rest to help supports the wrights of our Country; But the sivil authority Still thinks that they Can hold me, unless there is an express, or an order from your Excellency to the given statements for my relief. Therefore if your Excellency will take my Deplorable situation in to due Consideration and if Consistant to the laws of this our Country be pleased to give me a Discharge from these adamantine walls, as I have inlisted and receved part of my bounty, which the law allows, and am still an expence to the goverment, and of no benifiet to my Self, nor the Commonwelth of Massachusetts, but of the latter I am still an expence; therefore if your Excellency Should see it Consistant to give me a Discharge, I may be of some service to my Country, and thus reclaim, in some meashure, the wrongs and injurys that I have receved from those tyrants that are a Striving to overthrow our Country, and bury its remains in everlasting ruin. Please to send me an answer. Thus I remain your Excellencyes humble servent at Command.
Allen B Strong
I Do hereby Certify that Allen B Strong Did inlist as a soldier in the service of the United States of America for the term of five years on the 7th. Day of June—one thousand eight hundred and twelve as witness my hand


Attest
Phillip White Capt.


John Hollowell
Recruiting for the U. S



